Eder, J.
(concurring). Insurance companies are in the business of running risks for pay. Bluntly stated, for an agreed compensation, they gamble with fate. Running risks, they are not only careful, but extremely cautious. The policy contract which they draw and issue is the product of experience and deep study.
Insurance companies know how to write policies containing special, precise or exacting requirements and conditions when they so desire, and, as reported eases show, they have done so; and when they do not do so, the courts should not permit a construction to prevail which would alter the policy in a substantial degree and create an avenue of escape from liability where none exists under the language of the policy as drawn by the insurer itself.
That is what the defendant insurance company is attempting to accomplish here, as it has successfully accomplished in the court below.
What does the policy provide? There is not a word therein to the effect that the disability provisions of the policy require that before the disability benefits become effective the insured must file with the company (defendant herein) proof of such disability during his lifetime, which is the- single question of law presented.
The defendant asks that this phrase be read into the policy by fair intendment. However, such a construction is not possible without doing violence to contractual rights and obligations.
When insurance companies wish to make it a condition that proof of disability be submitted “ during the lifetime ” of the insured, they have policies which expressly contain such a requirement, a concrete example being Luftig v. Travelers Ins. Co. (253 App. Div. 538, 541), where the language of the policy in that connection is set forth verbatim. I quote only the following: “ Upon due proof submitted during the lifetime of the Insured * *
*659This phrase, “ during the lifetime of the Insured ” is one of definite substance. To rewrite the policy on the theory of construction and include this term by fair intendment is to effect a change of contractual rights and to destroy a right of recovery where such right existed before. I am unable to concur in such a view. The right to construe is not the right to destroy.
The only restriction in the policy as to the time of filing proof of disability is that such proof of disability must be received at the office of the company 11 before default in payment of premium ”.
For the reasons stated I vote to reverse the order appealed from and the judgment entered thereon and to deny the motion.